Citation Nr: 1537615	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-06 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hearing loss of the left ear.

2.  Entitlement to an effective date earlier than August 30, 2013, for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to specially adapted housing or special home adaptation.

(The issue of entitlement to an increased rating dorsolumbar strain and entitlement to a total disability rating based upon individual unemployability, prior to April 17, 2003, are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1965, from September 1967 to August 1970, and from April 1971 to May 1975.  

The increased rating hearing loss issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded that issue in July 2013 for the issuance of a statement of the case.  A statement to the case was issued in October 2013 and the Veteran perfected an appeal as to this issue by correspondence received in November 2013.  

The earlier effective date for service connection for PTSD issue arose from an October 2014 rating decision.  A statement of the case as to this matter was issued in and a timely substantive appeal was received perfecting the appeal.  The Board notes that the Veteran's  correspondence may be construed as raising inextricably intertwined claims of clear and unmistakable error (CUE) in rating decisions dated in 1976 and May 1981.  

In correspondence received in April 2015 the Veteran expressed disagreement with an October 2014 rating decision that denied entitlement to specially adapted housing or special home adaptation.  Where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As those matters have not been addressed in a statement of the case, they must be remanded for development.

The Veteran also raised an additional claim for entitlement to automotive and adaptive equipment in an April 2015 statement, which has not been addressed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Additional issues on appeal are addressed in a separate Board decision.  The Veteran is represented by an attorney in those matters and statements have been provided specifically limiting the scope of that attorney's representation.  The Veteran is unrepresented in the issues addressed in this decision.


REMAND

A review of the record shows that additional development is required prior to appellate review of the issues on appeal.  VA records include an audiology examination report dated in September 2014 pertinent to the increased rating issue on appeal that was not addressed in a subsequent supplemental statement of the case.  The Board also notes that unadjudicated CUE claims raised by the Veteran are inextricably intertwined with the earlier effective date issue and appellate review as to that matter must be deferred pending resolution of those claims.  Therefore, further development is required for adequate determinations.

An October 2014 rating decision denied entitlement to specially adapted housing or special home adaptation, and correspondence received in April 2015 expressed disagreement with the decision.  Therefore, the matter must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to specially adapted housing or special home adaptation.  Inform the Veteran that a substantive appeal must be submitted to perfect an appeal.

2.  Develop and adjudicate claims raised by the Veteran that there was CUE in rating decisions in 1976 and May 1981.  Notify the Veteran of any decision and of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the file.  

3.  Obtain all pertinent VA medical records, not yet associated with the appellate record and associate them with the record.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

